JacksoN, Judge,
delivered the opinion of the court:
This is an appeal from a decision of the Board of Appeals of the United States Patent Office affirming that of the Primary Examiner rejecting claim 12, the only claim of an application for a patent for “Form Ties and the Method of Welding the -Same.”
The aplication relates to form ties intended particularly for use in concrete structures; for example, the ties used to hold form boards in position to receive poured concrete. The tie construction consists of two or more metal rods between the end portions of which are welded internally threaded nuts for the reception of bolts. The flat sides of *1002the nuts are serrated in order to provide for what is said to be an extremely strong fused joint when welded to the rod ends.
The involved claim reads as follows:
12. A form tie for concrete construction comprising-, spaced rods, a flat-sided internally threaded nut welded between the rods, said nut having diametrically opposite flat side faces grooved in the areas over which the rods extend, said areas extending over a portion only of each flat side of the nut, the faces of the rods being disposed in contact with and welded to the grooved portions of the nut only, the grooves in each face of the nut being spaced apart to form a plurality of rib-like elements extending over a portion only of the surface in which they are formed.
The examiner rejected the claim as unpatentable over the cited references, which are :
Lachman et ah, 974,891, November 8,1910.
Mumford, 1,238,696, August 28, 1917.
Smith et al., 1,319,185, October 21, 1919
Schenk, 1,970,946, August 21, 1934.
Demboski et al., 2,105,139, January 11, 1938.
The Mumford patent relates to ties for moulding apparatus and is particularly adapted for use in forms for erecting concrete buildings and the like. The device of the patent is very much like the one shown in the present application, except that the rods instead of being welded to the serrated sides of a nut are welded to a helix formed of a piece of steel wire. The helix forms in effect the nut into which the bolt members are screwed.
The Schenk patent relates to form ties for use in concrete work and discloses a device having several spaced parallel rods between which are located helixes to receive lag screws which pass through the wooden forms. The helixes are welded to the rods near the ends thereof. The inventor there is the appellant here.
It is not necessary to describe the other cited references except to state that they disclose devices having grooves and rib-like elements to facilitate electrical resistance welding.
The examiner rejected the claim as unpatentable over either the Mumford or Shenk patents, the Lachman et al., Smith et al., and Demboski et al. references being referred to only as disclosing serrated surfaces in connection with welding.
Clearly the present claim is unpatentable over either the Mumford or Schenk patents for the reason that patentability cannot bep reclicated upon the substitution of a nut for the helixes of the patents. Furthermore, the serrated surfaces of the nuts cannot be considered as patentable for the reason that, as was properly held below, such serration of surfaces ,to make a better electrical resistance welding is old as shown by the other references.
For the reasons herein stated the decision of the Board of Appeals is affirmed.